Citation Nr: 9923155	
Decision Date: 08/16/99    Archive Date: 08/26/99

DOCKET NO.  94-35 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to an increased rating for an anxiety 
disorder, currently evaluated as 30 percent disabling.

4.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability.


REPRESENTATION

Appellant represented by:	AMVETS



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Yeager, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1945 to 
May 1947, and from March 1950 to April 1953.

This appeal arises from June 1993 and January 1994 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan, which, respectively, denied 
a rating in excess of 30 percent for a generalized anxiety 
disorder and denied a total disability rating for 
compensation purposes based on individual unemployability 
(TDIU).

The appeal was previously before the Board in June 1996, at 
which time it was remanded for additional development on the 
issues of the evaluation of the generalized anxiety disorder 
and entitlement to TDIU.  At that time, the Board also 
directed consideration of the veteran's claims for service 
connection for PTSD, and for coronary artery disease (CAD), 
claimed as secondary to a service-connected psychiatric 
condition.  The case has now been returned to the Board for 
further appellate review.

For the reasons set forth below, the issues of service 
connection for PTSD, entitlement to an increased rating for 
generalized anxiety disorder, and TDIU will be addressed in 
the REMAND section of this decision.


FINDINGS OF FACT

1.  There is no competent medical evidence of record that 
establishes a causal nexus between coronary artery disease 
and the veteran's military service, or any service-connected 
disability.

2.  There is evidence of a current diagnosis of PTSD, the 
veteran has reported various in-service stressors, and 
medical evidence links the veteran's PTSD diagnosis to his 
descriptions of his active service in Korea.


CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim of 
entitlement to service connection for coronary artery 
disease.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The veteran's claim for service connection for PTSD is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Coronary Artery Disease

The veteran has claimed entitlement to service connection for 
coronary artery disease (CAD).  VA may pay compensation for 
"disability resulting from personal injury or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service."  
38 U.S.C.A. § 1110 (West 1991).  In making a claim for 
service connection, however, the veteran has the initial 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a).  A well-grounded claim is 
"a plausible claim, one which is meritorious on its own or 
capable of substantiation."  See Murphy v. Derwinski, 1 
Vet.App. 78, 81 (1990). 

For a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  Where the determinative issue involves 
medical causation, competent medical evidence to the effect 
that the claim is plausible is required.  Epps v. Gober, 126 
F.3d 1464, 1468 (Fed. Cir. 1997).  A disability which is 
proximately due to or the result of another disease or injury 
for which service connection has been granted shall be 
service-connected and considered part of the original 
condition.  38 C.F.R. § 3.310(a).  See also Allen v. Brown, 7 
Vet.App. 439, 448 (1995) (when a nonservice-connected disease 
or injury is aggravated by a service-connected condition, the 
veteran shall be compensated for the degree of disability 
over and above the degree of disability existing prior to the 
aggravation).

Service medical records show no evidence of coronary artery 
disease or any other heart condition at the time of the 
veteran's enlistment, or at any time during either period of 
service or at the time of his release from active duty in 
April 1953.  In February 1954, the veteran received a general 
compensation examination at a VA facility in Oakland, 
California, at which time his cardiovascular system was 
assessed as normal.  There is no evidence of any complaint or 
diagnosis of CAD until the late 1980s.

The medical evidence relevant to the veteran's CAD generally 
makes no reference to the etiology of the condition.  
However, an April 1991 letter from Daniel H. Rodiles, M.D., 
the physician who initially treated the veteran for CAD, 
indicates that when the veteran was first seen in December 
1988, factors related to his condition (then diagnosed as 
arteriosclerotic heart disease) included hypertension and 
high cholesterol.  Foote Hospital cardiology consultation 
notes of October 1995 also suggest that the veteran's high 
cholesterol and hypertension were significant factors.  These 
conditions (with high cholesterol sometimes characterized as 
hyperlipidemia or hypercholesterolemia) are also discussed in 
other treatment records.  None of the records refers to PTSD, 
anxiety, or any other psychiatric condition, either as a 
causative or contributing factor.  

After reviewing the evidence, the Board observes that there 
is no competent (i.e., medical) evidence suggesting that the 
veteran's currently diagnosed CAD is related to or otherwise 
had its origin during the veteran's period of active military 
service.  Moreover, there is no medical evidence suggesting 
that the veteran's CAD was caused, or has been aggravated in 
any degree, by any psychiatric condition (service-connected 
or otherwise).  It is the veteran's contention that his CAD 
was either caused or aggravated by his anxiety (or PTSD).  
Lay testimony, however, is not competent to prove a matter 
requiring medical expertise.  See Layno v. Brown, 6 Vet.App. 
465, 469 (1994); Fluker v. Brown, 5 Vet.App. 296, 299 (1993); 
Moray v. Brown, 5 Vet.App. 211, 214 (1993); Cox v. Brown, 5 
Vet.App. 93, 95 (1993); Grottveit v. Brown, 5 Vet.App. 91, 
92-93 (1993); Clarkson v. Brown, 4 Vet.App. 565, 567 (1993).  
It is the province of trained health care professionals to 
enter conclusions which require medical opinions as to 
causation, Jones v. Brown, 7 Vet.App. 134, 137 (1994), and, 
since he has no medical expertise, the lay opinion of the 
veteran does not provide a basis upon which to make any 
finding as to the origin or development of his condition.  
See Espiritu v. Derwinski, 2 Vet.App. 492, 494-5 (1992).  

Accordingly, absent any competent supporting medical 
evidence, the veteran's claim of entitlement to service 
connection for coronary artery disease, either on a direct 
basis or claimed secondary to a service-connected psychiatric 
condition, is not well grounded and must be denied.

II.  PTSD

The veteran has claimed entitlement to service connection for 
post-traumatic stress disorder (PTSD).  As a preliminary 
matter, the Board finds that this claim is "well-grounded" 
within the meaning of 38 U.S.C.A. § 5107(a).  A well-grounded 
service connection claim for PTSD has been submitted when 
there is "[1] medical evidence of a current [PTSD] 
disability; [2] lay evidence (presumed to be credible for 
these purposes) of an in-service stressor, which in a PTSD 
case is the equivalent of in-service incurrence or 
aggravation; and [3] medical evidence of a nexus between 
service and the current PTSD disability."  Cohen v. Brown, 
10 Vet.App. 128, 137 (1997) (citations omitted).   

A diagnosis of PTSD was rendered by a VA mental health care 
provider in September 1996, and the veteran is reported to 
have been treated at the Ann Arbor VAMC's PTSD clinic between 
1994 and 1995.  The veteran's military experience is 
discussed in records of sessions at this clinic, implicitly 
relating his condition to various in-service stressors.  In 
May 1997, the veteran provided an extensive summary of 
claimed in-service stressors, but no verification of these 
stressors has been attempted to date.

Establishing service connection for PTSD requires a greater 
evidentiary showing than that necessary to well-ground the 
claim.  In addition to medical evidence diagnosing the 
condition in accordance with DSM-IV and supported by the 
findings on the examination report, there must be a link, 
established by medical evidence, between the veteran's 
current symptoms and an in-service stressor, and "credible 
supporting evidence" that the claimed in-service stressor 
actually occurred.  38 C.F.R. § 3.304(f).  To this extent, 
the claim for service connection for PTSD may be granted.  


ORDER

Service connection for coronary artery disease is denied.

The claim for service connection for PTSD is well grounded; 
to this extent, the appeal is granted.



REMAND

The VA has a duty to assist veterans who have submitted a 
well-grounded claim in the development of facts pertinent to 
their claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.103(a); 
Epps v. Gober, 126 F.3d 1464, 1468-1469 (Fed. Cir. 1997).  
This duty to assist includes the obligation to develop facts 
when the record before the Board is clearly inadequate.  EF 
v. Derwinski, 1 Vet.App. 324 (1991); Littke v. Derwinski, 1 
Vet.App. 90 (1990).  Here, no previous attempts to verify the 
veteran's claimed stressors through the U. S. Armed Service 
Center for Research of Unit Records have been made, and it 
appears that an examination to verify the both the validity 
of a current PTSD diagnosis and the suggested relationship of 
that condition to in-service stressors would be appropriate.

In addition, whether or not service connection for PTSD is 
established, it appears that further examination is required 
to determine the nature and extent of disability from the 
veteran's various psychiatric conditions.  The Board 
recognizes that such an examination was previously scheduled, 
and that the veteran failed to appear for the examination.  
The circumstances of this failure are not entirely clear, 
however, and it appears that written notification to the 
veteran might have been only very shortly before the proposed 
examination date(s), raising the question of whether the 
notification was adequate.

Since the veteran expressed his willingness to be medically 
examined at his hearing before the undersigned Board member 
in March 1999, the Board concludes that returning the claim 
to the RO for this purpose would be justified and 
appropriate.  After the nature of the veteran's service-
connected disabilities has been determined, and appropriate 
disability ratings assigned, the veteran's TDIU claim may be 
evaluated.

Accordingly, the claim is REMANDED to the RO for completion 
of the following:

1.  The RO should ensure they have 
obtained all records relating to 
treatment of the veteran for PTSD at any 
VA medical facility, and associate them 
with the claims file.

2.  The RO should attempt to verify the 
veteran's reported in-service stressors 
through the U.S. Armed Services Center 
for Research of Unit Records, 7798 Cissna 
Road, Suite 101, Springfield, VA  22150-
3197.

3.  Following the receipt of a response 
from the USASCRUR, the RO should prepare 
a report detailing the nature of any 
stressor which it has determined is 
established by the record.  If no 
stressor has been verified, the RO should 
so state in its report.  This report is 
then to be added to the claims folder.

4. After completing the above actions the 
veteran should be afforded a psychiatric 
examination to determine the nature and 
extent of any and all psychiatric 
disorders which may be present.  
Regarding the claim for PTSD, the RO must 
provide the examiner the summary of any 
verified stressors, and the examiner 
should be instructed that only these 
events may be considered for the purpose 
of determining whether a diagnosis of 
PTSD is supported by in-service 
stressors.  The examiner should be asked 
to distinguish and/or reconcile the 
symptomatology associated with (1) the 
veteran's service-connected generalized 
anxiety disorder and (2) PTSD or any 
other psychiatric disorder found to be 
present.  The claims folder should be 
made available to the examiner for review 
in connection with the examination.

5.  After adjudicating the issue of 
service connection for PTSD and assigning 
such evaluation(s) as may be warranted 
for the veteran's service-connected 
disabilities, the RO should adjudicate 
the issue of entitlement to TDIU.

6. After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  The appellant and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The purpose of this REMAND is to ensure due process and 
obtain additional evidence.  The Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The veteran is free to submit any 
additional evidence he desires to have considered in 
connection with his current appeal.  

No action is required of the veteran until he is notified.  
The claim must be afforded expeditious treatment by the RO.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals


 

